53 So. 3d 1051 (2010)
Nathaniel C. McCLAIN, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D10-2262.
District Court of Appeal of Florida, First District.
December 3, 2010.
Rehearing Denied January 28, 2011.
*1052 Nathaniel C. McClain, pro se, for Appellant.
Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
Nathaniel C. McClain, an inmate in the custody of the Florida Department of Corrections, challenges the denial of his petition for a writ of habeas corpus. We agree with appellant that the trial court was obligated to allow appellant to file a reply to the response filed below by the Florida Parole Commission, appellee. See Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996). Because the appellant's petition below did not state a basis for relief, see Lopez v. Florida Parole Comm'n., 943 So. 2d 199 (Fla. 1st DCA 2006), however, a show cause order should not have issued below. Accordingly, we affirm the denial of the petition for writ of habeas corpus.
AFFIRMED.
KAHN, VAN NORTWICK, AND THOMAS, JJ., concur.